         Case 1:16-cv-01724-RC Document 180 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS, et al.,

                      Plaintiffs,
                                                    No. 1:16-cv-01724-RC
v.

DAVID BERNHARDT, in his official capacity
as Secretary of the Interior, et al.,

                      Defendants,
and

AMERICAN PETROLEUM INSTITUTE, et
al.,

                      Intervenor-Defendants.


            AMERICAN PETROLEUM INSTITUTE’S NOTICE OF APPEAL

       Intervenor-Defendant American Petroleum Institute (“API”) hereby appeals to the United

States Court of Appeals for the District of Columbia Circuit from, without limitation, the Court’s

November 13, 2020 Order on the parties’ cross-motions for summary judgment (Dkt. No. 172).

                                                    Respectfully submitted,

                                                    /s/ Steven J. Rosenbaum
Paul G. Afonso                                      Steven J. Rosenbaum
Ben Norris                                          Bradley K. Ervin
AMERICAN PETROLEUM INSTITUTE                        COVINGTON & BURLING LLP
200 Massachusetts, Ave., N.W.                       One CityCenter
Suite 1100                                          850 Tenth St. N.W.
Washington, D.C. 20001                              Washington, D.C. 20001
Phone: (202) 682-8000                               Tel: (202) 662-5568
Fax: (202) 682-8033                                 Fax: (202) 778-5568
norrisb@api.org                                     srosenbaum@cov.com
                                                    bervin@cov.com

January 22, 2021                                    Attorneys for Intervenor-Defendant American
                                                    Petroleum Institute
                                                1
         Case 1:16-cv-01724-RC Document 180 Filed 01/22/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January, 2021, I caused a true and correct copy

of the foregoing Notice of Appeal to the United States Court of Appeals for the District of

Columbia Circuit to be filed with the Court electronically and served by the Court’s CM/ECF

System on all counsel of record in this case.

                                                   /s/ Steven J. Rosenbaum
                                                   Steven J. Rosenbaum
